ACCEPTED
                                                                                                                       05-14-00195-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                       DALLAS, TEXAS
                                                                                                                  6/16/2015 2:38:17 PM


    Dallas County
                                                                                                                            LISA MATZ
                                                                                                                                CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                         June 16, 2015                  5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                        6/16/2015 2:38:17 PM
                                                                                              LISA MATZ
Ms. Lisa Matz, Clerk                                                                            Clerk
Dallas Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

       RE:       Vincent Jenkins v. State of Texas
                 Trial Court No.:     F11-53064-V
                 Appellate Court No.: 05-14-00195-CR

       Certification of Compliance with Rule 48.4

Dear Ms. Matz:

       Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on June
4, 2015, I sent to Mr. Jenkins a copy of this Court’s opinion and judgment, along with
notification of his right to file a pro se petition for discretionary review under Rule 68. This
notification was sent certified mail, return receipt requested, to Mr. Jenkins at his last known
address.

       I have enclosed a copy of the return receipt, received by our office on June 16, 2015.
The date of delivery is reflected as June 12, 2015. Please include this letter in the official
papers in this cause.

       Thank you for your assistance in this matter.

                                                              Sincerely,

                                                              /s/ Julie Woods
                                                              Julie Woods
                                                              Assistant Public Defender


Enclosure
cc: Dallas County Criminal District Attorney’s Office, Appellate Section



 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
                                                                              Afso complete
                             item                                             is-desired.
                        II Print                                                on th~ reverse
                             so that we I<'lr'[erum me                           to you.
                        II Attach                                                the mailpiece,
                             or on the


                      \Ji0<:..en+                              J-en~~(\~
                     ,'t:>C-:s ~                                   DIC\08''?:,tfD
                       to,f-.{'dd U()'l-\-
                (1
                      1J.p tR \ T-i\.A. 1.0S4
                     Ten(\<S?LL-. t.ol~ ;lY
                                                                                 iF
                                                                                                          4. Restricted Delivery? (Extra Fee)   0 Yes
                                                                                                                                   ~--'----=--=--
                        2. Article NumbE

                                                                          =============:;::::_.m~;,C:",-'~,=,:",;"S/0
                                                                  7013 2250 0002 2038 8414
                     _...!(1i~ran~·~Sfe~r~fro~m::. .c:,":::,c::c:::IUD~C!.)
                     , PS Form 3811, July 2013                                        -- . -"Pomestic Return Receipt


"-c::'
FIr      -n ~




                                                                                                                       .